DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2020/0029262) in view of Liu et al (2021/0045084).
Regarding claims 1 and 22, Kim discloses a wireless device and a method for measurement reporting performed by a wireless device, the method comprising: obtaining a beam measurement configuration from a network (see receiving measurement configuration information from a base station and a beam measurement in paragraph 0010); based on the beam measurement configuration, performing at least one beam measurement (see performing measurement and determining whether or not report conditions are satisfied based on the measurement configuration information in paragraph 0010 and the terminal 1201 in an idle mode (RRC_IDLE) in paragraphs 0127, and a terminal 2001 in the idle mode (RRC_IDLE) finds a suitable cell, camps on the corresponding base station 2003 (2005), and performs access to the base station 2003 through establishment of an RRC connection due to generation of data to be transmitted (2010) in paragraph 0207); and reporting a result of the at least one beam positioning measurements in the idle state. However, performing measurements in the idle state as taught by Liu can be applied to any type of information that need to be measured). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 2 and 23, Kim discloses wherein the dormant state comprises one of: a Radio Resource Control Idle, RRCIDLE, state with stored context; a RRC IDLE state without stored context; or an Radio Resource Control Inactive, RRC INACTIVE, state (see an RRC inactive mode and an RRC idle mode in paragraph 0235).
Regarding claims 3 and 24, Kim discloses wherein the at least one beam measurement comprises at least one measurement performed on at least one reference signal that is beamformed by the network, the at least one reference signal comprising at least one of: a 
Regarding claims 4 and 25, Kim discloses wherein the at least one beam measurement comprises at least one of: Reference Signal Received Power, RSRP; Reference Signal Received Quality, RSRQ; and Signal-to Interference Noise Ratio, SINR (see reference signal received power (RSRP) and reference signal received quality (RSRQ) in paragraph 0086).
Regarding claim 5, Kim discloses wherein the result of the at least one beam measurement is reported in a RRCResumeComplete message (see "RRCConnectionResumeComplete" message in paragraph 0341).
Regarding claims 6 and 26, Kim discloses wherein the result of the at least one beam measurement is reported in a UEInformationResponse message (see "a measurement result of a cell" may be a value calculated using measurement result values of beams of the cell in paragraph 0137).
Regarding claims 7 and 27, Kim discloses wherein obtaining the beam measurement configuration comprises receiving a message comprising the beam measurement configuration, the message indicating that the wireless device is to transition to the dormant state (see Upon receiving an RRC connection release message from the base station, the terminal switches from the connected mode to the standby mode (idle mode) in paragraphs 0073, 0333).
Regarding claims 8 and 28, Kim discloses wherein performing the at least one beam measurement while operating in the dormant state comprises performing the at least one beam measurement on a per cell and/or per carrier frequency while in the dormant state (see a cell-
Regarding claims 10 and 29, Kim discloses wherein: the beam measurement configuration is obtained from a source network node (TEP in figure 16); and the reporting of the result of the at least one beam measurement is transmitted to a target network node (a beam-based NR gNB 1605 in figure 16) that is different from a source node (see paragraph 0188).
Regarding claim 11, Kim discloses wherein: the beam measurement configuration is obtained from a network node (a base station); and the reporting of the result of the at least one beam measurement is transmitted to the network node (see paragraph 0010).
	Regarding claims 12 and 30-38, claims 12 and 30-38 claimed a base station and its corresponding method that is a reverse process of the method performed by a wireless device claimed in claims 1-11 and 22-29. Claims 12 and 30-38 are, therefore, subject to the same rejection.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu as applied to claim 30 above, and further in view of Harada et al (2019/0357069).
Regarding claim 39, Kim discloses using a contention-based resource in paragraph 0378 but doesn't specifically disclose the use of contention free Radio Access Channel, RACH, resources. However, this feature is well known in the art. Harada discloses this feature (see the use of a contention-free resource and a contention-based resource in paragraph 0058). The claim 

Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed 2/1/21, with respect to the rejections of claims 1-12 and 22-38 under Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472